Citation Nr: 9905447	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1996 for an evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 11, 
1996 for a total disability rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to an increased evaluation for mycosis 
fungoides, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for alcoholism as 
secondary to service-connected PTSD.

5.  Entitlement to a finding of permanency as to service-
connected PTSD.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the procedural history of this case since April 1996 
would seem to limit the issues on appeal to entitlement to an 
increased evaluation for mycosis fungoides, a total 
disability rating based on individual unemployability, and 
service connection for alcoholism as secondary to PTSD, the 
Board finds that the earlier procedural history of this case 
warrants current appellate consideration of the issues of 
entitlement to an effective date earlier than January 11, 
1996 for an evaluation in excess of 50 percent for service-
connected PTSD and entitlement to a finding of permanency as 
to the veteran's PTSD.  However, while the Board finds that 
the additional issue of entitlement to an effective date 
earlier than January 11, 1996 for an evaluation in excess of 
50 percent for service-connected PTSD warrants current 
appellate consideration, it further finds that this issue 
must be remanded in order to correct certain procedural 
defects.  38 C.F.R. § 19.9 (1998).  This development may have 
an impact on the issues of entitlement to a total disability 
rating based on individual unemployability and a permanent 
rating for PTSD, the consideration of these issues will be 
deferred pending the completion of the action requested 
below.  The Board further finds that remand is also warranted 
as to the issue of entitlement to an increased rating for 
service-connected mycosis fungoides so that the regional 
office (RO) may consider the new rating criteria which are 
applicable to this service-connected disability.


FINDING OF FACT

The veteran has not submitted competent evidence which 
indicates that he suffers from current alcoholism that is 
related to his PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for alcoholism as 
secondary to PTSD is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

The veteran has claimed that he currently suffers from 
alcohol dependence which is due to his service-connected 
PTSD, since he essentially uses alcohol to self-medicate, and 
that he is therefore entitled to service connection for 
alcohol abuse on a secondary basis pursuant to the provisions 
of 38 C.F.R. 3.310(a), which states that "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected."

However, the Board also observes that 38 U.S.C.A. § 1110 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301 
(1998).

In an effort to reconcile this apparent contradiction, VA 
General Counsel issued an opinion, dated in January 1997, 
which stated in relevant part that:

Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 
104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse.  The payment 
of compensation is prohibited whether the claim is 
based on direct service connection or, under 38 
C.F.R. § 3.310(a), on secondary service connection 
for a disability proximately due to or a result of 
a service-connected condition.  Further, 
compensation is prohibited regardless of whether 
compensation is claimed on the basis that a 
service-connected disease or injury cause the 
disability or on the basis that a service-connected 
disease or injury aggravated the disability.

VAOPGCPREC 2-97 (January 16, 1997) (emphasis added).

Notwithstanding the above, the Office of General Counsel of 
the VA has recently determined that OBRA 1990 preclusion of 
direct service connection applied to all benefits afforded 
through Title 38 of C.F.R., but that it did not affect the 
award of benefits on the basis of secondary service 
connection for a substance abuse disability, with the 
exception of compensation.  This is to say that where a 
service-connected disability caused substance abuse, 
secondary service connection and non-compensation benefits 
are available.  Consequently, service connection and the 
payment of certain other benefits, exclusive of compensation, 
to include dependents' educational assistance, burial 
benefits, accrued benefits, surviving spouses' loan guaranty 
benefits, special allowances under 38 U.S.C.A. § 1312, and 
medical care under the VA Civilian Health and Medical 
Program, are not prohibited by the provisions of 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301.  See VAOPGPREC 2-98 
(February 10, 1998); see also Barela v. West, 11 Vet. 
App. 280 (1998).

In July 1998, the Court in Barela interpreted the dictates of 
38 U.S.C.A. § 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a veteran's own 
alcohol or drug abuse secondary to a service-connected 
disorder, thus permitting the underlying grant of service 
connection for such disability, albeit without compensation.  
Therefore, the Board shall consider the claim for service 
connection for alcoholism as secondary to service-connected 
PTSD.

Service medical records reveal a single episode of treatment 
for alcoholic intoxication in November 1967.  The earliest 
post-service evidence relating to the veteran's alcohol abuse 
is found in a September 1976 VA outpatient record which 
reveals that the veteran requested "antibuse" because he 
believed that he drank too much.  He further indicated that 
he had not received previous treatment for alcohol but 
reportedly was drinking between one and two six-packs on a 
daily basis.  

June 1986 VA hospitalization records reveal a prior history 
of alcohol abuse, but that the veteran had since become an 
occasional drinker.  A VA discharge summary for the period of 
February to March 1987 reflects that the veteran was admitted 
with a diagnosis that included chronic alcoholism, and that 
he reported a long history of intermittent alcohol abuse.  
Although it was noted that the veteran consulted with an 
alcohol counselor while in the hospital, it was further 
indicated that the veteran declined any alcohol treatment 
program.  No characteristic symptoms of PTSD were reported at 
that time.  

Thereafter, VA outpatient records from June 1987 reveal that 
the veteran reported a drinking problem and that he was 
referred to alcohol rehabilitation.  Although VA outpatient 
records reveal that the veteran was not using alcohol as of 
September 1987, in March 1988, there was an indication that 
the veteran had started drinking again. 

A VA discharge summary from February 1990 reflects that the 
veteran had been treated in the Outpatient Dermatology 
Clinic, and that his care had been recently complicated by 
alcohol abuse.  The veteran was admitted at this time for 
detoxification and alcohol counseling, although it was noted 
that during his admission, the alcohol counseling service had 
been unable to see the veteran.  One more effort was planned 
to contact the service, and the veteran was instructed to 
totally avoid alcohol if possible.  The discharge diagnosis 
included alcohol abuse.

A February 1990 VA report from an alcohol program coordinator 
reflects that the veteran related a long history of alcohol 
abuse coupled with the utilization/abuse of other drugs in 
earlier years.  The veteran further related that he 
considered himself to be an alcoholic and that his ongoing 
alcoholism had caused dysfunction and chaos in many aspects 
of his life.  The program coordinator noted that the veteran 
expressed a strong desire for treatment.  He further noted 
that there was a good possibility that the veteran could 
obtain a successful recovery, and that the veteran had 
volunteered to come to the VA in Spokane, Washington for 
additional assessment.  A VA outpatient record dated one week 
later reveals that the veteran was not prepared to 
participate in treatment with an outpatient program at this 
time.  He further reported that he did not have any problems 
other than those related to his alcohol abuse.  

A VA outpatient record from May 1990 reflects that the 
veteran reported depression and symptoms of PTSD.  He denied 
having any alcohol since February 1990.

At a VA PTSD examination in March 1992, the veteran reported 
that he used to drink heavily when he tended bar 10 years 
earlier, but that he now drank at the rate of one six-pack a 
month.

VA outpatient records for the period of September to November 
1992 reflect that in September 1992, the veteran reported 
that he got drunk "at times," and that he wanted to go into 
the alcohol program.  The veteran again reported periodic use 
of alcohol in November 1992.

VA hospitalization records from December 1992 reveal that the 
veteran was admitted for the "STATS" program with a 
longstanding history of alcohol and drug abuse.  The veteran 
reportedly desired to focus on his alcohol and drug 
dependencies with respect to which he admitted having 
problems.  It was further noted that while the veteran 
successfully graduated from this program, the prognosis was 
guarded.  The final diagnoses included continuous alcoholism 
and the veteran was continued on Antabuse.

While VA outpatient records for the period of January to July 
1993 reflect that the veteran was seen periodically for PTSD 
and alcohol/drug problems, it was noted that he had not had 
any alcohol since completion of the alcohol program in 
December 1992.

An August 1993 evaluation in connection with the veteran's 
Social Security Administration (SSA) disability claim 
revealed that the veteran admitted to having problems with 
alcohol and that he used to self-medicate with alcohol and 
drugs to avoid sleep.

VA outpatient records for the period of August to October 
1993 reflect that in August 1993, the veteran's problem was 
identified as PTSD/alcohol-drug, and the assessment was 
alcohol dependence and PTSD with depression.  In October 
1993, it was noted that the veteran had been sober since 
December 1992.

At a VA PTSD examination in September 1994, the veteran 
reported that he was a reformed alcoholic, and that this had 
limited his social life other than an occasional "AA" 
meeting.  He also noted some sleep difficulties and that this 
used to be helped by alcohol which would apparently decrease 
some of his irritability.  With respect to the issue of 
whether the veteran's alcohol abuse was proximately due to 
his PTSD, the examiner found that the documentation in the 
veteran's claims file was inconclusive.  The examiner went on 
to comment that there was no substantial evidence to support 
that the alcohol problem would not have been a problem if the 
veteran had not been traumatized by his Vietnam experience.  
The examiner noted that the veteran did drink in the past to 
medicate himself from pain and PTSD symptoms, but that in his 
judgment, the alcohol abuse was not "caused" by his PTSD.  


II.  Analysis

A review of the evidence of record reveals that there is some 
question as to whether the veteran suffers from a current 
alcohol dependence disorder.  In this regard, the Board 
observes that the most recent diagnosis of alcohol dependence 
of record was made in August 1993.  At the time of subsequent 
examinations, the veteran noted that he had maintained his 
sobriety since December 1992, and the examiners did not 
diagnose any alcohol-related disorders.

However, even if the Board were to concede the current 
presence of an alcohol dependence disorder, there is still no 
medical evidence which relates such a disorder to the 
veteran's PTSD.  On the contrary, the only medical opinion 
which addressed this issue, i.e., the opinion by the VA 
examiner who conducted the veteran's PTSD examination in 
September 1994, indicated that the veteran's alcoholism was 
not caused by his PTSD.

The only evidence which purports to link the veteran's 
alcohol dependence to his PTSD is the veteran's own 
contentions and statements that he used alcohol to self-
medicate for his PTSD, and the Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, the Court has held that lay persons, 
such as the veteran, while competent to provide an account of 
symptoms, are not qualified to offer evidence which requires 
medical knowledge, such as a diagnosis or opinion as to the 
cause of a disability.  Espiritu v. Derwinski, supra.  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  Therefore, 
the Board finds that the veteran's contention that he suffers 
from alcohol dependence which is related to his PTSD cannot 
be accepted as competent evidence, and thus cannot serve as 
evidence of the required nexus.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for alcoholism as secondary to PTSD, and that the 
claim must be denied on that basis.  As the duty to assist is 
not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to further 
develop the veteran's service connection claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that utilized by the RO.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded claim analysis," the Board finds no prejudice 
to the veteran in this case.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Finally, the Board notes that in reaching this determination, 
it also has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection for alcoholism as secondary to PTSD.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for these benefits.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

The claim for service connection for alcoholism as secondary 
to PTSD is denied as not well grounded.



REMAND

With respect to the issue of entitlement to an effective date 
earlier than January 11, 1996 for an evaluation in excess of 
50 percent for service-connected PTSD, the Board notes that 
the original May 1990 claim for service connection for this 
disability was granted by a rating decision in July 1993, 
with a rating of 50 percent, effective from May 1990.  
Thereafter, the veteran filed a notice of disagreement (NOD) 
with this decision in September 1993, and a statement of the 
case (SOC) as to the original establishment of service 
connection and assigned rating of 50 percent was not issued 
until June 1995, almost two years after the rating decision 
of July 1993.  The Board notes that although the SOC does not 
reflect that a copy of the SOC was sent to the veteran's 
counsel, subsequent correspondence from the veteran's 
attorney reflects that he later became aware of the contents 
of the subject SOC which had "accompanied" a June 1995 
rating decision that also concerned the other issues on 
appeal.  The Board further notes that the subject SOC 
identified the issue on appeal as entitlement to an increased 
evaluation for PTSD, currently evaluated as 50 percent 
disabling.  

As a result of the fact that a substantive appeal was not 
timely filed as to the June 1995 SOC, the RO concluded in a 
rating decision in April 1996 that the July 1993 rating 
decision was now final.  Moreover, in a letter dated in July 
1998, the RO concluded that an April 1996 rating decision 
which adjudicated and granted a 100 percent rating for PTSD, 
effective January 1996, was also final in that the veteran 
had failed to file a timely NOD with this decision.  

The Board first finds that it need not address the timeliness 
of the veteran's appeal as to the April 1996 rating decision 
in view of procedural problems which must be corrected in 
relationship to the rating decision of July 1993.  More 
specifically, the Board finds that the rating decision of 
July 1993 must be reexamined in light of the decision in the 
recent case of Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999), in which the Court noted that the distinction 
between an original rating and a claim for an increased 
rating may be important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in identifying the underlying NOD 
and whether VA has issued a SOC or supplemental statement of 
the case (SSOC).  

The aspect of Fenderson which is most relevant to the issue 
of entitlement to an earlier effective date for the 
assignment of a rating in excess of 50 percent for PTSD is 
the manner in which the Court deals with the issue of 
entitlement to compensable rating for residuals of right-
testicle surgery.  Following a December 1992 grant of service 
connection for residuals of right-testicle surgery, the 
appellant in Fenderson filed a NOD as to the noncompensable 
rating assigned by the RO.  Although the RO issued an April 
1995 SSOC purporting to address the rating issue following 
the receipt of the NOD, the Court found on appeal that the 
SSOC could not serve as an SOC as to the right-testicle 
rating because that SSOC mistakenly treated the right-
testicle claim as one for an "[i]ncreased evaluation for 
service[-]connected . . . . residuals of surgery to right 
testicle," rather than as a disagreement with the original 
rating awarded, which is what it was.  

Consequently, because the RO had never issued an SOC in 
response to the appellant's timely filed NOD as to his appeal 
of the initial rating of his service-connected right-testicle 
disability, the Court held that a remand was required 
pursuant to Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam), for issuance of an SOC.  

Applying the above precedents to the facts of the instant 
case leads to the same conclusion.  Following the July 1993 
grant of service connection for PTSD and the assignment of a 
50 percent evaluation, the veteran filed a NOD as to the 
rating decision.  Thereafter, although the RO issued a June 
1995 SOC purporting to address the rating issue following the 
receipt of the NOD, the June 1995 SOC could not serve as an 
SOC as to the PTSD rating of 50 percent because that SOC 
mistakenly treated the PTSD claim as one for an increased 
evaluation for PTSD, rather than as a disagreement with the 
original rating awarded, which is what it was.  Consequently, 
the Board finds that just as in Fenderson, because the RO 
never issued an SOC in response to the appellant's timely 
filed NOD as to his appeal of the initial rating of his 
service-connected PTSD, remand is required pursuant to 
Holland, for issuance of an SOC.  Upon receipt of the 
statement of the case, the veteran must thereafter timely 
file a substantive appeal before the case is returned to the 
Board.  As was noted previously, since the issuance of an SOC 
may have an impact on the issues of entitlement to a total 
disability rating based on individual unemployability and a 
permanent rating for PTSD, the consideration of these issues 
will be deferred pending the issuance of an appropriate SOC.

With respect to the remaining issue of entitlement to an 
increased rating for mycosis fungoides, the Board notes that 
this disability has most recently been rated under both 
38 C.F.R. § 4.118, Diagnostic Code 7806 and the rating 
criteria for non-Hodgkin's lymphoma, 38 C.F.R. § 4.117, 
Diagnostic Code 7715, in effect prior to September 22, 1995.  
The new rating criteria for non-Hodgkin's lymphoma is found 
in 38 C.F.R. § 4.117, Diagnostic Code 7715 (1998).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 69-90 
(O.G.C. Prec. 69-90).  Thus, the veteran's mycosis fungoides 
must be evaluated under the old and new rating criteria to 
determine which version is more favorable to the appellant. 

In the instant case, the RO has not had an opportunity to 
review the evidence in light of the changes in the rating 
criteria for hemic and lymphatic disabilities.  More 
importantly, the appellant has not had an opportunity to be 
apprised of the revised criteria and to enter evidence or 
argument to establish entitlement to an increased disability 
rating under the new criteria.  Bernard v. Brown, supra.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claims.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for mycosis fungoides 
and PTSD.  Any medical records other than 
those now on file pertaining to these 
disabilities should be obtained and 
associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for mycosis 
fungoides based on all applicable old and 
new rating criteria.

4.  The RO must also provide the veteran 
with a statement of the case as to the 
issue of entitlement to a higher original 
rating for PTSD.  Thereafter, the veteran 
must file a timely substantive appeal as 
to this issue prior to the return of this 
matter to the Board.  If the veteran does 
not file a timely substantive appeal as 
to this issue, it will not be considered 
a proper subject for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

